MITCHELL, J.
I concur in the result on the following grounds: The only provisions of the statute (Sp. Laws 1889, c. 401, as amended by Sp. Laws 1891, c. 54, § 7), which are here material are as follows:
*139“The court shall have power to revise, amend or confirm said appraisement in whole or in part or to order a new appraisement.”
_ “The board [of park commissioners] shall have the right, at any time before the final confirmation of said report [of the appraisers] to dismiss and withdraw said proceedings upon payment of the costs thereof.”
It is undoubtedly true that where, as in this case, the court amends the report of the appraisers by increasing the award as to a particular lot or tract proposed to be taken, it requires no other or further order of the court as to such lot or tract. But this is not, as to such lot or tract, a confirmation, within the meaning of the clause fixing the time within which the board may dismiss or withdraw the proceedings. The main object of that clause is to give the board the right to withdraw in case the amount which they will have to pay for the property is more than public interests will justify. The increase of the award by the court may be the very thing that would justify and require that the proceedings as to such tract should be withdrawn; and if the order increasing the award is a confirmation of the report of the appraisers, within the meaning of the statute, the board would be absolutely without power to withdraw the proceedings after the cause of withdrawal came into existence.
Any such construction of the statute would be unreasonable. The board is entitled to at least a reasonable time within which to withdraw after the court has made its order increasing the award. Nor can the board be deprived of this right by the court instantly after increasing the award making another order “confirming” the report as thus amended. Where, for any cause, the board deems proper to do so, they may withdraw the proceedings as to one lot or tract, and allow them to stand as to the other property included. The statute never contemplated that, if the board concluded that the public interests did not justify the taking of one tract originally included in the proceedings, they must either take it or abandon the proceedings in toto. This disposes of both appeals.
In the appeal of the city of Duluth the orders should be reversed, and in the appeal of Lindberg the order should be affirmed.
CANTY, J.
I concur with Justice MITCHELL.